Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17, and 19-21 has been considered but is moot
because the new ground of rejection does not rely on any reference applied in the prior rejection of
record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US20200172040A1), henceforth referred to as Cheng, in view of Itoga (US20050184491A1), in further view of Yoshikawa (US 20040178616 A1), henceforth referred to as Yoshikawa, in further view of Chen (WO2022012493A1), henceforth referred to as Chen.
Regarding Claim 1, Cheng discloses Seat coupled to a vehicle (Figure 1 depicts seats coupled to a vehicle interior), Seat base configured to support at least a portion of weight of an occupant (Figure 3: seat base 20 depicted supporting an occupant), Seatback associated with seat base and configured to provide support to a back of the occupant (Figure 3: seat base 20 coupled to seat back 22, supporting an occupant), the seatback comprising an outer surface  (Figure 4: seatback cushion 48 has an outer surface), and an actuator controller in communication with seat actuator configured to receive a triggering signal from a change in vehicle velocity, predicted change in velocity of the vehicle, a collision, or predicted collision (Paragraph [0007]: “a controller in communication with the sensor and the airbag. The controller is programmed to: determine that the external force has been applied to the vehicle based on a signal received from the sensor”). However, Cheng does not teach compressible material within an enclosure. Itoga discloses one or more layers of compressible material (Paragraph [0020]: "In the occupant protection system according to the invention, a gas generator is activated to inflate an airbag in an emergency such as a car collision, so that the front part of the seat cushion is pushed up or a portion in contact with the airbag is pushed from below to be compressed, thus being hardened"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng with the compressible material of Itoga in order to prevent submarining in the event of a vehicle collision (Paragraph [0020]: “This prevents the submarine phenomenon of the occupant and also the lap bag is inflated to restrain the occupant.”). Neither Cheng nor Itoga teaches an enclosure. Yoshikawa discloses material contained within an enclosure configured to constrain the one or more layers of compressible material (Figure 9: airbag 12 within enclosure 16, under cover 34). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng with the enclosure of Yoshikawa in order to reduce the cost and weight of the gas generator (Paragraph [0008]: “Moreover, the left and right sides of the airbag can be inflated sufficiently without having to use a high-output gas generator, so that the cost and weight of the gas generator can be reduced.”). Neither Cheng nor Yoshikawa teaches an actuator to compress material within the enclosure. Chen discloses a seat actuator configured to compress a portion of the one or more layers of compressible material within the enclosure of the seatback (Page 7: "The control module 4 is used to inflate the seat cushion airbag 105 to partially deploy the seat cushion airbag 105 when it is determined that the current work scene is the first work scene; The seat cushion airbag 105 is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs", thus compressing the seat cushion against the occupant), Actuator controller causing, based at least in part from the triggering signal, compress the portion of the one or more layers of compressible material  (Page 7: "The control module 4 is used to inflate the seat cushion airbag 105 to partially deploy the seat cushion airbag 105 when it is determined that the current work scene is the first work scene; The seat cushion airbag 105 is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs" , thus compressing the seat cushion against the occupant), within the enclosure (Figure 1: airbags 101 - 106 are positioned within the seat cushions, 101 - 104 being positioned in the seat back). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng and Yoshikawa, with the actuator of Chen in order to provide increased occupant protection (Page 1: “the invention provides an air bag or air bag to ensure the safety of the occupant, especially A pneumatic seat safety system and control method for a vehicle, and a computer-readable medium for a vehicle capable of adjusting the sitting posture of an occupant during intense driving or when a possible collision is predicted”).
Regarding Claim 2, Cheng, as modified, discloses a triggering signal responsive to collision or predicted collision with an object located behind the seatback (Paragraph [0007]: “The controller may be programmed to: determine that the external force has been applied to the vehicle based on the signal received from the first sensor; determine that the external force applied to the vehicle is a rear external force based on the signal received from the first sensor, wherein the rear external force is applied to a rear of the vehicle”).
Regarding Claim 3, Chen, as applied to claim 1 above, discloses to compress the portion of the one or more layers of compressible material  ("The control module 4 is used to inflate the seat cushion airbag 105 to partially deploy the seat cushion airbag 105 when it is determined that the current work scene is the first work scene; The seat cushion airbag 105 is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs" , thus compressing the seat cushion against the occupant), within the enclosure of the seatback (Figure 1: airbags 101 - 106 are positioned within the seat cushions, 101 - 104 being positioned in the seat back), a seat actuator configured to expand an expandable portion located in the seatback ("The control module 4 is used to inflate the seat cushion airbag 105 to partially deploy the seat cushion airbag 105 when it is determined that the current work scene is the first work scene; The seat cushion airbag 105 is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs" , thus compressing the seat cushion against the occupant).
Regarding Claim 4, Cheng, as modified, discloses Seat actuator is further configured to receive a seating position of an occupant (Paragraph [0007]: “The airbag system may further include a second sensor configured to detect a position of the tulip armchair. The tulip armchair is movable between a neutral position and a reclined position”), receive a direction of travel of the vehicle (Paragraph [0026]: “the first sensor 32 may detect whether the external force EF is a frontal external force FEF, a rear external force REF, a right-side lateral force RLF, or left-side lateral force LLF.”), wherein causing the seat actuator to expand the expandable portion of the seatback is further based at least in part on one or more of the seating position or the direction of travel (Paragraph [0009]: “The controller may be programmed to: determine that the external force has been applied to the vehicle based on a first signal received from the first sensor; determine that the external force applied to the vehicle is a frontal external force based on the first signal received from the first sensor, wherein the frontal external force is applied to a front of the vehicle; determine that the tulip armchair is in the reclined position based on a second signal received from the second sensor; and command the frontal chamber to deploy and inflate in response to determining that the external force has been applied to the vehicle”).
Regarding Claim 5, Cheng, as modified, discloses Portion of seatback comprises a first portion facing the back of the occupant (Paragraph [0005]: “The first seat cushion may cover the seatback frame, the first armrest frame, and the second armrest frame” and Figure 3 depicts occupant back against seatback 22), a first portion comprising a first material (Paragraph [0003]: “The flattened or folded airbags will be placed in between the seat frame and the seat foam”), a seatback further comprises a second portion opposite the first portion (Figure 4: Seatback frame 38 opposite first seat cushion 35), a second portion comprising a second material (Paragraph [0028]: “The seatback frame 38 is configured to bear the weight of the vehicle occupant 0 and may therefore be wholly or partly made of a metallic material”), a seat actuator comprises an expandable portion located between first and second portions (Paragraph [0005]: “The first airbag may be disposed between the seatback frame and the seatback cushion”).
Regarding Claim 6, Cheng, as modified, discloses a first material comprises elastomeric foam (Paragraph [0003]: “The flattened or folded airbags will be placed in between the seat frame and the seat foam”), a second material configured to crush in plastic deformation under a load (Paragraph [0003]: “With a reclined occupant in frontal external force, the seat cushion may provide more additional crush space to protect the occupant”).
Regarding Claim 7, Cheng, as modified, discloses Seat actuator comprises expandable portion comprising inflatable bladder (Paragraph [0003]: “The present disclosure describes an integrated arm seat, seatback, and seat cushion airbag system"), expansion device in flow communication with inflatable bladder (Paragraph [0007]: “The controller is programmed to: determine that the external force has been applied to the vehicle based on a signal received from the sensor; and command the airbag to deploy and inflate”), configured to cause the inflatable bladder to expand from a stowed slate to a deployed state (Paragraph [0007]: “The controller is programmed to: determine that the external force has been applied to the vehicle based on a signal received from the sensor; and command the airbag to deploy and inflate”).
Regarding Claim 8, Cheng, as modified, discloses portion of the seatback comprises a first portion facing the back of the occupant (Paragraph [0005]: “The first seat cushion may cover the seatback frame, the first armrest frame, and the second armrest frame” and Figure 3 depicts occupant back against seatback 22), an expandable portion of seat actuator comprises two or more inflatable bladders configured to expand between first and second portion of the seatback opposite the first portion (Paragraph [0005]: “The seat assembly may further include a second airbag disposed between the base frame and the second seat cushion”).
Regarding Claim 9, Cheng, as modified, discloses two or more inflatable bladders are independently operated  (Paragraph [0006]: “The first airbag may include a plurality of chambers independently inflatable from each other”), one of the two or more inflatable bladders is at a first location of the seatback and the other bladder is in a second location (Paragraph [0007]: “The airbag system may include a second airbag as described above. The first airbag may include a first lateral chamber, a second lateral chamber, and a seatback chamber as described above. The second airbag may include a frontal chamber and a rear chamber as described above”).
Regarding Claim 10, Cheng, as modified, discloses an inflatable bladder comprises two or more chambers (Paragraph [0006]: “The first airbag may include a plurality of chambers independently inflatable from each other”).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Itoga, Yoshikawa and Chen, as applied to claim 1 above, in view of Kiwa (US-7850203-B2) henceforth referred to as Kiwa.
Regarding Claim 21, Cheng discloses an expandable portion comprising an inflatable bladder (Paragraph [0004]: "The seat assembly further includes an airbag coupled between the seat frame and the seat cushion. The airbag has a stowed position and a deployed position"). However, Cheng,  does not teach a restraint structure. Kiwa discloses a restraint structure disposed within the inflatable bladder to maintain a shape or size of the inflatable bladder (Figure 2: internal tether 80 of airbag 14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng with the tether of Kiwa in order to constrain the contact face of the airbag (Column 1 lines 44-45: “An internal tether constrains expansion of the contact face”).
Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Itoga, Yoshikawa, and Chen.
Regarding Claim 11, Cheng discloses an occupant protection system comprising a seat (Paragraph [0003]: “The present disclosure describes an integrated arm seat, seatback, and seat cushion airbag system that is configured to protect an occupant”), a seat base configured to support at least a portion of the weight of an occupant (Paragraph [0024]: “Each tulip armchair 18 includes a seat base 20 configured to bear the weight of a vehicle occupant O”), a seatback connected to seat base and configured to provide back support (Paragraph [0024]: “ Each tulip armchair 18 includes a seat base 20 configured to bear the weight of a vehicle occupant O, a seatback 22 coupled to the seat base 20”), the seatback comprising an outer surface  (Figure 4: seatback cushion 48 has an outer surface), an actuator controller in communication with seat actuator (Paragraph [0007]: “a controller in communication with the sensor and the airbag”), configured to receive a triggering signal indicative of one or more of a change in velocity of the vehicle, a predicted change in velocity of the vehicle, a collision, or a predicted collision (Paragraph [0007]: “The controller is programmed to: determine that the external force has been applied to the vehicle based on a signal received from the sensor;”). However, Cheng does not teach compressible material within an enclosure. Itoga discloses one or more layers of compressible material (Paragraph [0020]: "In the occupant protection system according to the invention, a gas generator is activated to inflate an airbag in an emergency such as a car collision, so that the front part of the seat cushion is pushed up or a portion in contact with the airbag is pushed from below to be compressed, thus being hardened"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng with the compressible material of Itoga in order to prevent submarining in the event of a vehicle collision (Paragraph [0020]: “This prevents the submarine phenomenon of the occupant and also the lap bag is inflated to restrain the occupant.”). Neither  Cheng nor Itoga teaches an enclosure. Yoshikawa discloses material contained within an enclosure configured to constrain the one or more layers of compressible material (Figure 9: airbag 12 within enclosure 16, under cover 34. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng with the enclosure of Yoshikawa in order to reduce the cost and weight of the gas generator (Paragraph [0008]: “Moreover, the left and right sides of the airbag can be inflated sufficiently without having to use a high-output gas generator, so that the cost and weight of the gas generator can be reduced.”). Neither Cheng nor Yoshikawa teaches an actuator configured to compress material within the enclosure. Chen discloses a seat actuator configured to  compress a portion of the one or more layers of compressible material within the enclosure of the seatback ("The control module 4 is used to inflate the seat cushion airbag 105 to partially deploy the seat cushion airbag 105 when it is determined that the current work scene is the first work scene; The seat cushion airbag 105 is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs" , thus compressing the seat cushion against the occupant), cause, based in part on the triggering signal, the seat actuator to  compress a portion of the one or more layers of compressible material (Page 7: "The control module 4 is used to inflate the seat cushion airbag 105 to partially deploy the seat cushion airbag 105 when it is determined that the current work scene is the first work scene; The seat cushion airbag 105 is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs" , thus compressing the seat cushion against the occupant), within the enclosure of the seatback (Figure 1: airbags 101 - 106 are positioned within the seat cushions, 101 - 104 being positioned in the seat back). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng and Yoshikawa, with the actuator of Chen in order to provide increased occupant protection (Page 1: “the invention provides an air bag or air bag to ensure the safety of the occupant, especially A pneumatic seat safety system and control method for a vehicle, and a computer-readable medium for a vehicle capable of adjusting the sitting posture of an occupant during intense driving or when a possible collision is predicted”).
Regarding Claim 12, Chen, as applied to claim 11 above, discloses to compress the portion of the one or more layers of compressible material within the enclosure (Page 7: "The control module 4 is used to inflate the seat cushion airbag 105 to partially deploy the seat cushion airbag 105 when it is determined that the current work scene is the first work scene; The seat cushion airbag 105 is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs" , thus compressing the seat cushion against the occupant), a seat actuator expands at least an expandable portion located in the seatback (Page 7: "Referring to FIGS. 1-3 , a pneumatic seat safety system for a vehicle and a control method thereof according to an embodiment are introduced. The pneumatic seat 10 includes at least one headrest airbag 101 , shoulder support airbag 102 , at least one side airbag 103 , and at least one side airbag 103 . At least one lumbar support air bag 104, at least one seat cushion air bag 105 and at least one leg support air bag 106, each air bag can be inflated and deflated to adjust the degree of support of the air bag to each body part of the occupant").
Regarding Claim 13, Cheng, as modified, discloses a seat actuator comprises an expandable portion comprising an inflatable bladder (Paragraph [0003]: “The present disclosure describes an integrated arm seat, seatback, and seat cushion airbag system"), an expansion device in flow communication with inflatable bladder (inflator) that causes the bladder to expand from stowed state to deployed state (Paragraph [0007]: “a controller in communication with the sensor and the airbag”).
Regarding Claim 14, Cheng, as modified, discloses Portion of seatback comprises a first portion facing the back of the occupant (Paragraph [0005]: “The first seat cushion may cover the seatback frame, the first armrest frame, and the second armrest frame” and Figure 3 depicts occupant back against seatback 22), a first portion comprising an elastomeric material (Paragraph [0003]: “The flattened or folded airbags will be placed in between the seat frame and the seat foam”), a seatback further comprises a second portion configured to crush in plastic deformation under a load (Paragraph [0028]: “The seatback frame 38 is configured to bear the weight of the vehicle occupant 0 and may therefore be wholly or partly made of a metallic material”), a seat actuator comprises an expandable portion between first and second portions configured to compress the elastomeric material upon expanding (Paragraph [0003]: “The flattened or folded airbags will be placed in between the seat frame and the seat foam”).
Regarding Claim 15, Cheng, as modified, discloses a method for protecting an occupant of a vehicle (Paragraph [0003]: “The present disclosure describes an integrated arm seat, seatback, and seat cushion airbag system that is configured to protect an occupant”), receiving a triggering signal indicative of at least one of a change in velocity of the vehicle, a predicted change in velocity of the vehicle, a collision, or a predicted collision (Paragraph [0007]: “The controller is programmed to: determine that the external force has been applied to the vehicle based on a signal received from the sensor;”). However, Cheng does not teach pre-compressing a portion of the seatback. Chen discloses causing at least in part of the triggering signal, a seat actuator to pre-compress a portion of a seatback that overlays an energy absorbing material (Page 2: "The control module is used to inflate the seat cushion airbag to partially deploy the seat cushion airbag when it is determined that the current work scene is the first work scene according to the current work scene determined by the information fusion module; When the current working scene is the second working scene, the seat cushion airbag is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast vehicle speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs. The second working scenario is to predict that an inevitable collision will occur. At this time, the seat cushion airbag is fully inflated, and the occupant's sitting posture is adjusted before the collision to prevent the occupant from diving", further, Abstract: “the control module (4) is used for inflating a chair cushion airbag (105)”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng with the actuator of Chen in order to provide increased occupant protection (Page 1: “the invention provides an air bag or air bag to ensure the safety of the occupant, especially A pneumatic seat safety system and control method for a vehicle, and a computer-readable medium for a vehicle capable of adjusting the sitting posture of an occupant during intense driving or when a possible collision is predicted”).
Regarding Claim 16, Cheng discloses a portion of seat actuator comprises an inflatable bladder wherein the inflatable bladder is located in an internal portion of the seatback (Paragraph [0003]: “The flattened or folded airbags will be placed in between the seat frame and the seat foam”). However, Cheng does not teach the seat actuator compressing a portion of the seatback. Chen discloses the seat actuator to pre-compress the portion of the seatback comprises increasing a pressure in a portion of the seat actuator (Pages 7 and 8: "The control module is used to inflate the seat cushion airbag to partially deploy the seat cushion airbag when it is determined that the current work scene is the first work scene according to the current work scene determined by the information fusion module; When the current working scene is the second working scene, the seat cushion airbag is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast vehicle speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs. The second working scenario is to predict that an inevitable collision will occur. At this time, the seat cushion airbag is fully inflated, and the occupant's sitting posture is adjusted before the collision to prevent the occupant from diving"). 
Regarding Claim 17, Cheng, as modified, discloses Increasing the pressure in the portion of the seat actuator that comprises the inflatable bladder  (Paragraph [0007]: “The controller is programmed to: determine that the external force has been applied to the vehicle based on a signal received from the sensor; and command the airbag to deploy and inflate in response”), comprising activating an expansion device operable connected to the inflatable bladder to deploy the inflatable bladder (Paragraph [0007]: “The controller is programmed to: determine that the external force has been applied to the vehicle based on a signal received from the sensor; and command the airbag to deploy and inflate in response”).
Regarding Claim 19, Cheng discloses pressurizing a portion of the seat actuator that comprises a first inflatable bladder located at a first location inside the seatback (Paragraph [0006]: “The first airbag may include a seatback chamber that is inflatable independently of the first lateral chamber and the second lateral chamber”), pressurizing a portion of the seat actuator that comprises a second inflatable bladder located at a second location inside the seatback (Paragraph [0006]: “The first airbag may include a second lateral chamber that is inflatable independently of the first lateral chamber. The second lateral chamber is disposed between the second armrest frame and the second armrest cushion”), or pressurizing the first inflatable bladder and the second inflatable bladder (Paragraph [0006]: “The first airbag may include a second lateral chamber that is inflatable independently of the first lateral chamber”). However, Cheng does not teach pre-compressing the portion of the seatback. Chen discloses causing the seat actuator to pre-compress the portion of the seatback  ("The control module is used to inflate the seat cushion airbag to partially deploy the seat cushion airbag when it is determined that the current work scene is the first work scene according to the current work scene determined by the information fusion module; When the current working scene is the second working scene, the seat cushion airbag is fully inflated and deployed. Among them, the first working scene is a severe driving environment, such as fast vehicle speed, bumpy road, rapid acceleration, rapid deceleration, etc. In order to improve the comfort of the occupants, the seat cushion airbags are partially deployed to partially lift the thighs. The second working scenario is to predict that an inevitable collision will occur. At this time, the seat cushion airbag is fully inflated, and the occupant's sitting posture is adjusted before the collision to prevent the occupant from diving").
Regarding Claim 20, Cheng discloses determining cessation of the triggering signal (Paragraph [0025]: “The term “controller” means a physical device including hardware elements such as a processor (P), circuitry including but not limited to a timer, oscillator, analog-to-digital (A/D) circuitry, digital-to-analog (D/A) circuitry, a digital signal processor, and any necessary input/output (I/O) devices and other signal conditioning and/or buffer circuitry”). However, Cheng does not teach the seatback returning to a prior position. Cheng discloses causing the portion of the seat actuator to return the portion of the seatback to  a state the portion of the seatback was in prior to receiving the triggering signal (Page 1: "At least one lumbar support air bag 104, at least one seat cushion air bag 105 and at least one leg support air bag 106, each air bag can be inflated and deflated to adjust the degree of support of the air bag to each body part of the occupant"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Cheng with the actuator of Chen in order to provide increased occupant protection (Page 1: “the invention provides an air bag or air bag to ensure the safety of the occupant, especially A pneumatic seat safety system and control method for a vehicle, and a computer-readable medium for a vehicle capable of adjusting the sitting posture of an occupant during intense driving or when a possible collision is predicted”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614